Per Curiam,
We do not find in this case anything but questions of fact. The transactions were conducted in such loose and unbusinesslike manner that after the death of the principal parties it is difficult, if indeed it is possible for others to unravel them with entire confidence in the accuracy of the conclusions reached. The findings of the learned judge below are the result of careful examination and while the evidence on which they rest was meager, we cannot say that it was insufficient.
Judgment affirmed.